Title: To George Washington from Brigadier General John Stark, 5 July 1778
From: Stark, John
To: Washington, George


          
            Honoured Sir
            Albany 5th July 1778
          
          last night came to hand your favour of the 20th May, Informing of General Sullivans
            desire, that I should Join him this Campeign—had it been the pleasure of Congress, to
            have ordered me to that place, I should thot myself very happy, to serve a Campeign with
            that Worthy Officer.
          and would still be glad to Join him if it should be thot for the good of the service—I
            Look upon myself in a Very disagreeable situation, pened up in a poor City, very little
            Employ Except to Guard the Frontiers, no Troops to do it with but some Militia, who are
            Engaged but for a month at a Time—here I cannot gain any great Advantage to the Publick,
            nor any Honor to myself—Notwithstanding, I shall
            Cheerfully comply with any Instructions, or orders, Congress may think proper to Intrust
            me with—the good of the common cause is my ambition. I am Sir with Great Respect Your
            Very Humbl. Sevt.
        